DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 4/14/21 have been fully considered but they are not persuasive. Regarding newly added limitation thread plug size and not in contact with the detection surface, screws of different sizes are commercially available (HomeDepot, or McMaster, etc.) and know to one PHOSITA.   Furthermore, LeMieux teaches different sizes of screws (250, 262 Fig 7A, 252 Fig 7B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over JP01 -210698) in view of Hartman (6352106) and LeMieux (20130192050).
Regarding claim 1, JP01 -210698 teaches a fluidic device comprising:
a casing in which a fluid passage is disposed (5 Fig 1) and which has an outer surface including a detection target surface (separate from the fluid passage) that is to contact a detection part of a sensor so that at least one of a temperature and a vibration of the fluidic device is detected (from the outer surface of the casing) (page 4, 7,9, Fig 1); and
a cover member detachably disposed on the casing and configured to cover the detection target surface.
However, JP01-210698 does not teach a cover member detachably disposed on the casing, detection target surface separate from the fluid passage, configured to cover the detection target surface and wherein the outer surface of the casing has a bottomed hole having a bottom surface, the bottom surface .
Hartman teaches a cover member detachably disposed on the casing, detection target surface separate from the fluid passage, configured to cover the detection target surface and wherein the outer surface of the casing has a bottomed hole having a bottom surface, the bottom surface (854 Fig 4; col 10 lines 49-54; the bottom surface of the of hole is flat and temperature is sensed from that surface).  Furthermore, Hartman teaches using threaded plug to the temperature sensor (854 Fig 4; col 10 lines 49-54).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a plug to close the opening as taught Hartman for preventing dust and rust.
However, the combination (JP01-210698 modified by Hartman) does not teach wherein the bottomed hole of the outer surface of the casing comprises a screw hole; wherein the cover member is a 
LeMieux teaches hole of the outer surface of the casing comprises a screw hole (257 Fig 7A); wherein the cover member is a plug having an external thread that is screwed to the screw hole (screw 250 Fig 7A).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include external thread as taught by LeMieux for ease of insertion/attaching the screw into the hole.  With regards to size and not in contact with the detection surface, screws of different sizes are commercially available (HomeDepot, or McMaster, etc.) and know to one PHOSITA.   Furthermore, LeMieux teaches different sizes of screws (250, 262 Fig 7A, 252 Fig 7B).
Regarding claim 3, JP01 -210698 teaches the sensor has an external thread having a front end constituting the detection part (page 4), and the screw hole of the casing is a sensor attachment hole to which the external thread of the sensor is screwed so that the front end of the external thread of the sensor contacts the bottom surface of the screw hole in a state where the cover member is detached (page 4; member 7 connected to casing with inner threads Fig 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/             Examiner, Art Unit 2855